Name: Commission Regulation (EEC) No 2541/88 of 11 August 1988 on the supply of various lots of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 13 . 8 . 88 Official Journal of the European Communities No L 223/13 COMMISSION REGULATION (EEC) No 2541/88 of 11 August 1988 on the supply of various lots of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 225 tonnes of refined rape seed oil to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 .b) OJ No L 168 , 1 . 7. 1988 , p . 7. h) OJ No L 136, 26 . 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . No L 223/14 Official Journal of the European Communities 13 . 8 . 88 ANNEX I LOTS A AND B 1 . Operation Nos (') : 670/88 and 671 /88 ; 814/88 to 818/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : Euronaid 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under III A 1 ) ' 8 . Total quantity : 580 tonnes net 9 . Number of lots : two 10. Packaging and marking (4) (*) (10) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under III B) : ' v 6  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : see Annex II 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : 16. Address of the warehouse and, if appropriate, port of landing : k 17. Period for making the goods available at the port of shipment : 1 to 31 October 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply f) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 August 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 31 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment : 15 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  13 . 8 . 88 Official Journal of the European Communities No L 223/15 LOT C 1 . Operation No ('): 299/88  Commission Decision of 16 March 1988 2. Programme : 1988 3 . Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome (telex : 626675 WFP) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6. Product -to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6) 0 : See list published in Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 1 035 tonnes net 9 . Number of lots : one 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton  the cans must carry the following wording : see Annex II 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment : 14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 October to 15 November 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply ('): tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 August 1988 , not later than 12 noon . Tenders shall be valid until 12 midnight on 31 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment : 1 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successrul tenderer :  No L 223/ 16 Official Journal of the European Communities 13 . 8 . 88 LOT D 1 . Operation No (') : 797/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : ICRC 4. Representative of the recipient (2) : DÃ ©lÃ ©gation du CICR, Immeuble Makarem, rue de Koweit, Hamra, Ras Beyrouth boÃ ®te postale 7188 5. Place or country of destination : Lebanon 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 page 3 (under III A 1 ) 8 . Total quantity : 110 tonnes net 9 . Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987 oaee 3 (under III B) : » re  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 or 24 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : 'ACTION No 797/88 / LB-0154 / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE / BEYROUTH + the month and year of manufacture' 1 1 . Method of mobilization : Community market 12. Stage of supply : Free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : CICR  Depot Beefeater, Immeuble AL-Hakim, Vaouche, Ras-Beyrouth . 17. Period for making the goods available at the port of shipment stage where the supply is awarded at the port of shipment stage : 1 to 31 October 1988 18 . Deadline for the supply : 30 November 1988 19. Procedure for determining the costs of supply f) : tendering 20. Date of expiry of the period allowed for submission of tenders : 30 August 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 31 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 October 1988 to 15 November 1988 (c) deadline for the supply : 15 December 1988 22. Amount of the tendering security : 1 5 ECU/tonne ' 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  13 . 8 . 88 Official Journal of the European Communities No L 223/17 LOT E 1 . Operation No ('): 806/88  Commission Decision of 10 February 1988 2. Programme : 1988 3 . Recipient : Ethiopia 4. Representative of the recipient (2) (Europe): Ambassade de l'Ethiopie, boulevard Saint Michel 32, B-1040 Bruxelles . Telex 62285 ETH BRU B. (Ethiopie) : Relief and Rehabilitation Commission (RRC), PO Box 5686 Addis Ababa, cable REHAB, Tel . 15 30 11 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 1 ) 8 . Total quantity : 500 tonnes net 9 . Number of lots : one 10 . Packaging and marking :, See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of five litres or five kilograms or rectangular plastic containers of four litres or four kilo ­ grams with handle ('jerry cans')  the cans or containers must carry the following wording : 'ACTION N ° 806/88 / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA', and indication of the month of shipment. The month of shipment must be indicated in abbreviated form, e.g. X 88 , for October 1988 . 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing (' ')  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab / Massawa (12) 16 . Address of the warehouse and, if appropriate, port of landing :  - 17. Period for making the goods available at the port of shipment stage where the supply is awarded at the port of shipment stage : 1 to 31 October 1987 18 . Deadline for the supply : 15 November 1988 19. Procedure for determining the costs of supply (9) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 August 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 31 August 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 October 1988 to 15 November 1988 (c) deadline for the supply : 1 December 1988 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 223/18 Official Journal of the European Communities 13 . 8 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 successful 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Lot B : Shipment to take place in 20-foot containers ; conditions FLC/LCL shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4Xa) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to  in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) Supply free-at-port-of-shipment, as provided for in Article 13 of Regulation (EEC) No 2200/87, implies that the following costs at the port of shipment shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or FCL/LCL basis, all costs pertaining to the use of such containers, with the exception of rental costs, up to the terminal stage, incluiding THC (terminal handling charges). Where, on the basis of the second subparagraph of point 2 of the aforementioned Article 13, the ' successful tenderer is responsible for loading the containers on board of the vessel designated by the recipient, the refund of the costs within the meaning of the said provisions does not include the THC ;  Should containers be used on a LCL/FCL or LCL/LCL basis, no costs ; the successful tenderer shall deliver the goods to the terminal at a stage where the stuffing of the containers can be immediately done at the recipient's expense. (") The following should be included in the charter party : Food-aid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship. (12) The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified not later than when the ship enters Ethiopian waters . 13 . 8 . 88 Official Journal of the European Communities No L 223/ 19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total . (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) · Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op dÃ © verpakking InscriÃ §Ã £o na embalagem (i ) (2) ; (3) (4) (5) (6) A 115 58 Caritas B Guatemala AcciÃ ³n n ° 670/88 / Aceite vegetal / Guatemala / Caritas Belgica / 80249 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 57 Caritas B Guatemala AcciÃ ³n n0 671 /88 / Aceite vegetal / Guatemala / Caritas Belgica / 80252 / Guatemala City vÃ ­a Santa Tomas de Castilla / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita B 465 405 Caritas G Lebanon Action No 814/88 / Vegetable oil / Lebanon / Caritas Germany / 80454 / Beirut / Gift of the European Economic Community / For free distribution '15 Prosalus Liberia Action No 815/88 / Vegetable oil / Liberia / Prosalus / 85507 / Monrovia / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Caritas G MoÃ §ambique AcÃ §Ã £o n? 816/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 80415 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita  15 Caritas G MoÃ §ambique AcÃ §Ã £o n? 817/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 80418 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita 15 Caritas G MoÃ §ambique AcÃ §Ã £o n? 818/88 / Ã leo vegetal / MoÃ §ambique / Caritas AlemÃ £ / 80420 / Pemba / Donativo da Comunidade EconÃ ³mica Europeia / Destinado Ã distribuiÃ §Ã £o gratuita C 1 035 1 035 WFP Ethiopia Action No 299/88 / Ethiopia / 0346002 / Colza oil / Gift of the European Economic Commu ­ nity / Action of the World Food Programme / Assab